 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
       JOHN CAVAZOS,                                       Case No. 1:19-cv-00062-DAD-EPG
10
                          Plaintiff,                       ORDER REJECTING STIPULATED
11                                                         PROTECTIVE ORDER
               v.
12                                                         (ECF No. 15)
       SALAS CONCRETE, INC.,
13
                          Defendant.
14
15          On June 3, 2019, the parties filed a Stipulated Protective Order. (ECF No. 15.)
16
            “The court may, for good cause, issue an order to protect a party or person from
17
     annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c). “In
18
     the federal judicial system trial and pretrial proceedings are ordinarily to be conducted in
19
     public.” Olympic Ref. Co. v. Carter, 332 F.2d 260, 264 (9th Cir. 1964) (“The purpose of the
20
     federal discovery rules, as pointed out in Hickman v. Taylor, 329 U.S. 495, 501, 67 S.Ct. 385, 91
21
     L.Ed. 451, is to force a full disclosure.”) “As a general rule, the public is permitted ‘access to
22
     litigation documents and information produced during discovery.’” In re Roman Catholic
23
     Archbishop of Portland in Oregon, 661 F.3d 417, 424 (9th Cir. 2011) (quoting Phillips v. Gen.
24
     Motors Corp., 307 F.3d 1206, 1210 (9th Cir.2002) and citing San Jose Mercury News, Inc. v.
25
     U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir.1999) (“It is well-established that the fruits of
26
     pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”)).
27
            Eastern District of California Local Rule 141.1 governs the entry of orders protecting
28
     confidential information in this District and provides that “All information provided to the Court


                                                       1
 1   in a specific action is presumptively public… Confidential information exchanged through
 2   discovery, contained in documents to be filed in an action, or presented at a hearing or trial
 3   otherwise may be protected by seeking a protective order as described herein.” Local Rule
 4   141.1(a)(1). Part (c) contains the requirements for a proposed protective order:
 5          (c) Requirements of a Proposed Protective Order. All stipulations and motions
            seeking the entry of a protective order shall be accompanied by a proposed form
 6          of order. Every proposed protective order shall contain the following provisions:
 7                  (1) A description of the types of information eligible for protection under
                    the order, with the description provided in general terms sufficient to
 8                  reveal the nature of the information (e.g., customer list, formula for soda,
                    diary of a troubled child);
 9
10                  (2) A showing of particularized need for protection as to each category of
                    information proposed to be covered by the order; and
11
                   (3) A showing as to why the need for protection should be addressed by a
12                 court order, as opposed to a private agreement between or among the
                   parties.
13   Local Rule 141.1(c).
14          The Stipulated Protective Order (ECF No. 15) submitted by the parties for Court approval
15   is rejected because it fails to comply with Local Rule 141.1(c). However, the parties are granted
16   leave to re-submit a compliant stipulated protective order for Court approval.
17
18   IT IS SO ORDERED.
19
20      Dated:     June 5, 2019                                /s/
                                                          UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28



                                                      2
